Case 3:20-cv-00202-RLY-MPB Document 19 Filed 01/15/21 Page 1 of 1 PageID #: 270



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    EVANSVILLE DIVISION

UNITED STATES OF AMERICA,                              )
STATE OF INDIANA,                                      )
                                                       )
                             Plaintiffs,               )
                                                       )
                        v.                             )       No. 3:20-cv-00202-RLY-MPB
                                                       )
INDIANAPOLIS POWER & LIGHT                             )
COMPANY,                                               )
                                                       )
                             Defendant.                )

                                                ORDER

        Upon consideration of the Joint Motion to Continue Initial Pre-Trial Conference,

 Proposed Case Management Plan and Defendant’s Responsive Pleading, Pending Court’s

 Ruling on Plaintiffs’ Motion for Entry of Proposed Consent Decree, and upon the consent and

 agreement of the Parties the Joint Motion (Dkt. No. 18) is GRANTED.

        IT IS THEREFORE ORDERED that the January 26, 2021 Telephonic Initial Pre-Trial

 Conference, along with the submission of the proposed Case Management Plan and Defendant’s

 Responsive Pleading, are hereby CONTINUED, pending the Court’s ruling on Plaintiffs’ Motion

 for Entry of Proposed Consent Decree (Dkt. No. 16).

        SO ORDERED this 15 t h day of January, 2021.




        Distributed electronically to all ECF registered counsel of record.
